Case 1:21-cr-00173-RBK Document 49 Filed 02/26/21 Page 1 of 7 PageID: 211




                                               CR. 21-173 (RBK)
Case 1:21-cr-00173-RBK Document 49 Filed 02/26/21 Page 2 of 7 PageID: 212
Case 1:21-cr-00173-RBK Document 49 Filed 02/26/21 Page 3 of 7 PageID: 213
  Case 1:21-cr-00173-RBK Document 49 Filed 02/26/21 Page 4 of 7 PageID: 214


                                      No Other Promises

        This agreement constitutes the plea agreement between Richard Tobin and the
Government and supersedes any previous agreements between them. No additional promises,
agreements, or conditions have been made or will be made unless set forth in writing and signed
by the parties.

                                            Very truly yours,

                                            CRAIG CARPENITO
                                            United States Attorney

                                            PAM KARLAN
                                            Principle Deputy Assistant Attorney General
                                            Civil Rights Division




                                       By: KRISTEN M. HARBERG
                                           Assistant U.S. Attorney

APPROVED:




__________________________________
ANDREW CAREY
Assistant U.S. Attorney
Attorney-in-Charge, Camden Branch




                                               4
Case 1:21-cr-00173-RBK Document 49 Filed 02/26/21 Page 5 of 7 PageID: 215
Case 1:21-cr-00173-RBK Document 49 Filed 02/26/21 Page 6 of 7 PageID: 216
Case 1:21-cr-00173-RBK Document 49 Filed 02/26/21 Page 7 of 7 PageID: 217
